Citation Nr: 1102597	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  02-05 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for chronic back pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right ankle sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 
1992.  He also served in the United States Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 RO decision, which denied claims 
for service connection for PTSD, a back condition with numbness, 
spasms, and pain on the right side of the back, and hypertension; 
and a May 2004 RO decision, which denied an application to reopen 
a previously denied claim for service connection for a right 
ankle sprain.

In an April 2009 determination, the Board reopened the Veteran's 
claim for service connection for a right ankle sprain and 
remanded the issues of entitlement to service connection for 
PTSD, chronic back pain, hypertension, and a right ankle sprain.

The Board notes that the April 2009 Board determination also 
reopened and remanded the Veteran's claim for service connection 
for a left arm burn.  However, during the course of this appeal, 
this claim was granted in a June 2010 rating decision. This 
decision was a complete grant of benefits with respect to the 
issue of service connection for a burn scar of the left arm.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, 
this issue is currently no longer on appeal before the Board.

In July 2008, a local hearing was held at the Muskogee, Oklahoma 
RO.  A transcript of that proceeding has been associated with the 
claims folder.  The Board notes that the Veteran indicated on his 
May 2002 VA Form 9 Appeal that he wished to have a hearing before 
a member of the Board.  However, the Veteran later indicated in a 
November 2005 statement that he "has never requested a hearing 
for any part of his claim."  The Veteran further indicated in 
this statement that he was informed that he had requested a 
hearing which was holding up the processing of his claims.  The 
Veteran asserted that this was an error.  Additionally, the 
Veteran marked on his April 2005 VA Form 9 Appeal that he did not 
want a hearing before a member of the Board.  As such, the Board 
will proceed to the merits of the claims.  

The Board noted in the April 2009 remand that the Veteran 
indicated in an October 2002 statement that he wished to file a 
claim for entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) and a 
claim for entitlement to vocational rehabilitation.  These issues 
were referred back to the RO for consideration.  However, it does 
not appear that these issues have been addressed.  As such, the 
issues of entitlement to TDIU and entitlement to 
vocational rehabilitation have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Furthermore, the Board notes that the Veteran indicated in a July 
2009 statement that he wished to inquire as to how a debt he has 
with VA was calculated.  It is unclear as to whether the Veteran 
was ever issued a response to this request for clarification.  
As such, this matter is also referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for chronic back 
pain is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's PTSD 
is causally or etiologically related to his reports of in-service 
stressor events.

2.  Hypertension was not demonstrated to a compensable degree 
within one year of discharge from active duty, and the most 
probative medical evidence of record does not show hypertension 
to be etiologically related to a disease, injury, or event in 
service.

3.  Arthritis of the right ankle was not demonstrated to a 
compensable degree within one year of discharge from active duty, 
and the most probative medical evidence of record does not show a 
right ankle sprain or disability to be etiologically related to a 
disease, injury, or event in service. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2010).

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

3.  A right ankle sprain or disability was not incurred in or 
aggravated by active military service, and may not be presumed to 
have been incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
PTSD, the benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection for 
hypertension and a right ankle sprain, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VCAA letters dated in March 2001, August 2001, May 2003, January 
2004, April 2005, September 2008, and December 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional information 
or evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the September 2008 letter described how 
appropriate disability ratings and effective dates were assigned. 

With regard to the duty to assist, the result of the RO's 
development indicates that some of the Veteran's service 
treatment records may not be available.  VA has a heightened duty 
to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made to 
obtain the Veteran's complete service treatment records.  The RO 
made a formal finding that any further service treatment records 
could not be obtained in January 2010.  The Veteran was duly 
informed of the RO's determination in a February 2010 letter.  
The claims file does, however, contain a number of the Veteran's 
service treatment records.  Moreover, the Veteran submitted 
copies of certain service treatment records, which have been 
associated with the claims file.  The claims file apparently, 
contains all available evidence pertinent to the claims, 
including private medical records and VA medical records from 
Texas and Oklahoma.  VA has requested records identified 
throughout the claims process.  In essence, the Board finds that 
all records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claims, and VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination for his hypertension claim and his 
right ankle sprain claim in July 2009.  The examiner reviewed the 
claims file, noted the Veteran's assertions, and thoroughly 
examined the Veteran.  The Board finds this examination report 
and opinions to be thorough and complete.  Therefore, the Board 
finds this examination report and opinions are sufficient upon 
which to base a decision with regard to these claims.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include hypertension and arthritis, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

However, for claims of entitlement to service connection for PTSD 
based on personal assault, 8 C.F.R. § 3.304(f)(3) contains the 
following provisions: If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are not 
limited to: Request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavioral 
changes.

1.  Entitlement to service connection for PTSD. 

The Veteran has asserted that he was assaulted physically and 
sexually by fellow service members during his active duty.  
Specifically, he asserts that he would wake up with eggs and 
flour thrown in his face, was locked in a torpedo tube, had his 
life threatened by other service members, had the water 
temperature changed on him when he showered, and was sexually 
assaulted with a grease gun.  See hearing transcript, July 2008.

As noted, the pertinent regulation provides that if PTSD is based 
on in-service assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2010).  The regulation 
further provides that VA may submit any such evidence as is 
described under that provision to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.

A review of the Veteran's available service treatment records and 
personnel records do not reflect complaints, treatment, or 
diagnoses of a psychiatric disability of any kind. 

In support of his claim, the Veteran has submitted a February 
2002 statement from the mother of his son, in which she attested 
to a drastic change in his behavior after he returned from 
Operation Desert Storm and stated that he informed her in 1996 of 
the assaults he suffered while on active duty.  The Veteran also 
submitted a February 2002 statement from this father, in which 
his father asserted that he received several telephone call from 
the Veteran during his active duty relating in-service incidents 
of assault.  

The Board notes that the claims file contains a July 2009 VA 
medical record, in which the Veteran reported being the victim of 
a sexual abuse attack, and physical and emotional abuse when he 
was in the Navy.  The Veteran was diagnosed with PTSD.  In a June 
2009 VA treatment record, the Veteran was diagnosed with 
schizophrenia, paranoid type, and PTSD "from being locked in a 
torpedo tube & sexually abused by initiation process."  In an 
October 2005 VA treatment record, it was determined that the 
Veteran had schizophrenia paranoid type, anxiety disorder, and 
possible PTSD from being locked in a torpedo tube.  In a May 2002 
private mental status examination, a psychologist diagnosed the 
Veteran with schizophrenia- paranoid type and PTSD.  This 
psychologist opined that it seems likely that the stress of 
experiences that he had while serving on a submarine in the 
military precipitated the development of his paranoid 
schizophrenia.  In an undated private psychological evaluation 
conducted by D.O.B., Ph.D., the Veteran reported sexual and 
physical abuse during his active duty service.  He was diagnosed 
with PTSD (based upon patient history and response to the 
psychological assessment), schizoaffective disorder (by patient 
history), social phobia (by patient history), and panic disorder 
with agoraphobia.  In an October 2001 VA treatment record, the 
Veteran reported being locked in a torpedo tube on a submarine 
and tormented by other soldiers who threatened to flood the tube.  
He was diagnosed with PTSD.  In a March 2001 VA treatment record, 
the Veteran was diagnosed with PTSD, at least partly due to 
experiences aboard a submarine.    

In July 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  At this examination, the 
Veteran reported to have been held down and assaulted by other 
sailors.  He also  indicated that he was locked in a torpedo tube 
when the vessel was submerged.  He was chased around by other 
sailors.  The Veteran reported that these incidents occurred 
after  a lady friend told him she was pregnant by him and he 
denied in it in front of the other sailors.  The examiner noted a 
letter in the claims file from the mother of his first son 
indicating that the Veteran's behavior changed drastically 
following his tour of duty.  His father also submitted a letter 
indicating that the Veteran had reported these incidents to him 
at the time.  Upon review of the medical evidence of record and 
interview of the Veteran, the examiner diagnosed the Veteran with 
PTSD with depression.  The examiner determined that, based on the 
examination today, the demeanor and discussion with the Veteran 
of his experiences, the letters from the mother of his first son 
and his father, and earlier clinical reports of stressful 
experiences in the service, the Veteran was more likely than not 
exposed to the claimed stressors while in service.  Upon 
discussion of the Veteran's particular symptoms and previous 
diagnoses, the examiner stated that the Veteran meets the 
diagnostic criteria for PTSD, according to the DSM-IV.  The 
examiner concluded by opining that the Veteran has PTSD due to 
his stress in the Navy.

The Board acknowledges that, in some of his earlier statements 
and medical records, the Veteran failed to relate his incidents 
of in-service assault.  However, the Veteran later indicated that 
he did not initially report these incidents as it was difficult 
for him to do so.  Furthermore, as noted, in case such as this, 
38 C.F.R. § 3.304(f)(3) provides that if PTSD is based on in-
service assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include statements 
from relatives discussing changes in behavior, similar to the 
statements from the Veteran's father and the mother of his child.  
The regulations also provide that VA may submit any such evidence 
to an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  In essence, unlike claims for PTSD that do not involve 
an assertion of personal or sexual assault, VA can take into 
account the opinion of a medical professional as to the 
likelihood that the stressor actually occurred, rather than just 
relying on such a professional to determine whether or not a 
stressor supports a diagnosis of PTSD.  Such an opinion was 
obtained in this case, and, as noted, the VA examiner concluded 
that the Veteran was more likely than not exposed to his claimed 
stressors.

Therefore, as the Veteran has submitted statements from his 
father and the mother of his child indicating that he previously 
related these in-service assaults to them and a change in his 
behavior was noted following his military service, the Veteran's 
reported stressor incidents appear to be credible and consistent 
with the circumstances of his service, and the claims file 
contains a current diagnosis of PTSD assigned by a licensed 
psychologist who noted the Veteran's reports of in-service 
stressors, the Board finds that the evidence of record is in at 
least equipoise as to whether or not the Veteran's PTSD is caused 
by his active duty service. 

As such, resolving all reasonable doubt in favor of the Veteran, 
the Veteran's claim of service connection for PTSD is granted.

2.  Entitlement to service connection for hypertension.

The Veteran has asserted that he has hypertension as a result of 
his active duty service.  Specifically, it was asserted in the 
October 2010 Appellant's Post-Remand Brief that, although he was 
not put on medication at the time, he was diagnosed with 
hypertension while on active duty.

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Board notes that the Veteran's February 1988 enlistment 
examination report recorded the Veteran's blood pressure at 
110/60.  The Veteran's blood pressure was recorded as 118/80 and 
110/74 in June 1988, 120/80 in March 1990, 124/70 in April 1990, 
118/68 in April 1991, and 120/72 in July 1991.  In a January 1992 
examination report, the Veteran was noted as having elevated 
blood pressure.  Specifically, his blood pressure was recorded at 
130/96.  It was noted that a review of records indicates no 
reading of increased blood pressure.  The Veteran is currently 
normotensive and asymptomatic.  

In a January 1993 annual certificate of physical condition for 
the Reserves, the Veteran's blood pressure was recorded at 
122/78.   In a January 1996 Report of Medical Examination, his 
blood pressure was recorded as 130/88.  In a September 1996 
annual certificate of physical condition for the Reserves, his 
blood pressure was recorded at 136/79.   

With regard to a current disability, the Veteran was provided a 
VA examination in July 2009.  The examiner reviewed the claims 
file.  The Veteran reported that he was diagnosed with 
hypertension while he was in the military but that he did not 
start taking hypertension medication until 10 years ago.  Upon 
examination, the Veteran was diagnosed with hypertension.  The 
examiner noted that a review of medical records showed that the 
Veteran's blood pressure was 130/96 on January 21, 1992.  There 
are no medical records available indicating the Veteran had other 
incidents of high blood pressure in the military.  The Veteran 
was first treated for high blood pressure on June 23, 2000.  
There is no evidence that the Veteran has any treatment for 
hypertension from 1992 through 2000.  Based on the medical 
records available, it is unable to establish the chronicity of 
the condition.  Therefore, it is less likely than not that the 
Veteran's current hypertension was related to military service.       

With regard to establishing service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there is 
no competent medical evidence of record reflecting that the 
Veteran demonstrated hypertension to a compensable degree within 
one year of discharge from active duty.  As noted above, the 
Veteran's blood pressure was recorded at 130/96 in the January 
1992 examination report.  However, the Board notes that this is 
an isolated blood pressure reading, and there is no other medical 
evidence of record from this time period suggesting that the 
Veteran had a diagnosis of hypertension to a compensable degree, 
as opposed to an isolated elevated blood pressure reading.  
Moreover, it was specifically noted in the January 1992 
examination report that a review of records indicates no reading 
of increased blood pressure and the Veteran is currently 
normotensive and asymptomatic.  As such, service connection for 
hypertension cannot be granted on a presumptive basis.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran had a diagnosis of hypertension in service and no 
medical opinion of record relating his current hypertension to 
his active duty service.  As noted above, the Veteran's blood 
pressure was recorded within normal limits on several occasions 
throughout his active duty service.  Moreover, the only medical 
opinion of record on the matter specifically indicates that it is 
less likely than not that the Veteran's current hypertension was 
related to military service.  Therefore, as there is no medical 
evidence of record relating the Veteran's current hypertension 
directly to his active duty service, service connection cannot be 
granted on a direct basis.  See Shedden, supra. 

The Board acknowledges the Veteran's contention that his current 
hypertension began in service.  However, there is no indication 
in the available service treatment records or in any other 
medical evidence of record that the Veteran's current diagnosis 
of hypertension began during his active duty service.  The 
Veteran's blood pressure was recorded within normal limits on 
several occasions throughout his active duty service.  The 
Veteran was noted in a June 2000 VA treatment record as having 
borderline hypertension.  It was further noted in a June 2000 VA 
treatment record that the Veteran had a new onset of 
hypertension.  There is no post-service medical evidence of 
record prior to 2000 documenting a diagnosis of hypertension.  
Therefore, while the Board has considered the Veteran's lay 
assertion as to the onset of hypertension in service, the Board 
ultimately finds the more persuasive and credible evidence to the 
date of onset to be the clinical findings and history noted in 
his treatment records, which establish the onset of his 
disability several years after separation.  

Having found that his hypertension had its onset years after 
separation, the Board finds that the Veteran as a lay person does 
not otherwise possess the medical expertise necessary to relate 
that disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive and direct bases.  See 
38 U.S.C.A §5107 (West 2002).

3.  Entitlement to service connection for a right ankle sprain.

The Veteran has asserted that he hurt his right ankle falling 
through a hatch and falling down steps during active duty.  See 
hearing transcript, July 2008.  In an April 2001 statement, the 
Veteran asserted that he suffered an injury to his right leg and 
ankle while performing physical training.   

A review of the Veteran's available service treatment records 
reveals that the Veteran sprained his right ankle in March 1990 
while playing basketball.  X-ray reports from this time were 
negative for a fracture, dislocation, or other significant 
abnormality.  These available service treatment records do not 
contain any documentation of an injury from falling down stairs 
or through a hatch.  

With regard to a current right ankle disability, the Board notes 
that the claims folder contains a February 2002 VA treatment 
record, in which the Veteran complained of right leg pain.  

The claims file also contains a February 2004 statement from a 
registered nurse, in which she indicated that she has known the 
Veteran for almost 20 years and witnessed the Veteran return home 
from the Gulf War with a right ankle and leg disability that he 
did not have prior to entering service.  She further noted that 
the Veteran has problems walking, standing, sitting, and bending 
due to his right ankle and leg.   

More recently, the Veteran underwent a VA examination in July 
2009.  The examiner reviewed the claims file.  The Veteran 
reported that he had a right ankle condition while he was in the 
military.  He reported that he fell and hurt his right ankle in 
the military.  He used crutches for a long time during active 
duty and was given a right ankle brace.  The Veteran reported a 
current constant pain in his right ankle, as well as stiffness.  
Upon examination, the Veteran was diagnosed with a right ankle 
strain.  The examiner noted that the Veteran's medical records 
show that the Veteran was treated for a right ankle sprain in 
March 1990 while playing basketball.  There are no other medical 
records available showing that the Veteran was treated for the 
right ankle condition while he was in the military or within 10 
years of separation.  Based on the medical records available, it 
is unable to establish the chronicity of the condition.  
Therefore, it is less likely than not that the Veteran's right 
ankle condition was incurred or aggravated by his injury in 
service. 

With regard to establishing service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there is 
no competent medical evidence of record reflecting that the 
Veteran demonstrated arthritis of the right ankle to a 
compensable degree within one year of discharge from active duty.  
Therefore, service connection for right ankle arthritis cannot be 
granted on a presumptive basis.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Presently, there is no medical opinion of record relating a 
current right ankle disability to the Veteran's active duty 
service.  Moreover, the only medical opinion of record on the 
matter specifically indicates that it is less likely than not 
that the Veteran's right ankle condition was incurred or 
aggravated by his injury in service.  As such, service connection 
cannot be granted on a direct basis.  See Shedden, supra. 

The Board also acknowledges the Veteran's contention he has a 
current right ankle disability that is related to his service.  
However, the most probative medical evidence of record does not 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, 
while the Board has considered his lay assertions, the Board 
ultimately places more weight on the aforementioned VA medical 
opinion for the reasons discussed above.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a right 
ankle sprain must be denied on presumptive and direct bases.  See 
38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right ankle sprain is 
denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
chronic back pain.  Having reviewed the claims file, the Board 
finds that additional development is necessary prior to the 
adjudication of this claim.  

The Veteran has asserted that he entered service with a mild back 
injury.  See Veteran's statement, April 2001.  He claims that he 
fell down stairs during active duty, further injuring his back, 
and was forced to bend and move around in a tight environment, 
aggravating his condition even more.  Id.  In the October 2010 
Appellant's Post-Remand Brief, it was asserted that the Veteran 
fell down a ladder in a submarine due to being chased by other 
sailors.  The Veteran has asserted that he has experienced 
chronic back pain since service.  See VA treatment record, 
February 2001.  

The Board notes that an enlistment examination report from 
February 1988 revealed that the Veteran had 'offset' scoliosis 
one inch to the right.  The Veteran's service treatment records 
also contain an August 1989 radiographic report of the Veteran's 
spine.  It was noted that the Veteran was in a motor vehicle 
accident 86 hours ago and now has pain, decreased range of motion 
of the cervical and lumbar spine, and temporary loss of sensation 
of both legs.  This radiographic report revealed normal 
examinations of the cervical, thoracic, and lumbosacral spines.    

With regards to a current disability, the Veteran was diagnosed 
in a November 2005 VA treatment record with mild degenerative 
arthritic disease of the cervical and lumbar spine.  The Veteran 
reported in this treatment record that he developed back and 
right side problems after falling off a ladder on a submarine.  
It was also noted in this treatment record that a plain x-ray of 
the cervical spine revealed a suggestion of a very mild scoliosis 
and x-ray reports revealed some mild sclerotic changes in the 
facet at the lower lumbar level from the pelvic view.  In a July 
2002 VA treatment record, the Veteran reported that he was 
involved in a motor vehicle accident one month ago and had lower 
back and neck pain.  In a February 2001 VA treatment record, the 
Veteran reported his back hurting on and off since the Gulf War 
and a motor vehicle accident in service.  In a separate February 
2001 VA treatment record, the Veteran reported a long history of 
back pain with an onset in 1990 when he fell down stairs in a 
submarine and hit his back.  The Veteran also reported that he 
was in a motor vehicle accident in the military.  In an August 
2000 VA treatment record, the Veteran was noted as having a 10 
year history of back pain since he was involved in a motor 
vehicle accident.   

More recently, the Veteran was provided a VA examination in July 
2009.  The examiner reviewed the claims file.  The Veteran 
reported that he fell down a ladder in a submarine and hurt his 
back when he was being chased by his co-workers.  Upon 
examination, the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  The examiner noted that the 
Veteran's separation examination report showed a normal spine.  A 
review of the claims file does not show any medical record where 
the Veteran was treated for any low back pain while he was in the 
military.  The Veteran was first treated for low back pain in 
2000.  Based on the medical records available, the examiner 
determined that she is unable to establish the chronicity of the 
condition.  Therefore, she opined that it is less likely than not 
that the Veteran's low back pain was aggravated by his active 
duty.  The examination on February 22, 1988, showed offset of 
thoracic spine 1 inch to the right.  There is no indication that 
the Veteran had any back pain or limited range of motion 
secondary to back condition prior to entry into service.      

While the examiner who conducted the July 2009 VA examination 
indicated that she reviewed the claims file, the Board notes that 
she also indicated that a review of the claims file does not show 
any medical record where the Veteran was treated for any low back 
pain while he was in the military.  This examiner failed to note 
the August 1989 radiographic report of the Veteran's spine.  
Furthermore, the Board finds that it is unclear from this 
examination report whether or not the Veteran actually had a pre-
existing back disability.  Therefore, the Board finds that the 
necessity for a new VA examination is shown for the proper 
assessment of the Veteran's claim for service connection for 
chronic back pain.  38 U.S.C.A. § 5103A (West 2002).  As such, 
this issue must be remanded in order to schedule the Veteran for 
a VA examination to determine whether he has a current diagnosis 
of a back disability and, if so, whether his current back 
disability was caused or aggravated by his active duty service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).  

Additionally, the RO should take this opportunity to obtain any 
pertinent VA treatment records that have not yet been associated 
with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all VA treatment records 
relating to the Veteran's back claim that 
have not yet been associated with the 
claims file. 

2.	Then, schedule the Veteran for an 
appropriate VA examination for his chronic 
back pain.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
also elicit a complete history from the 
Veteran with respect to his reported in-
service injuries and his symptomatology 
since those injuries.  After reviewing the 
file, examining the Veteran thoroughly, 
and considering his reported history of 
symptomatology, the examiner should 
diagnose the Veteran with all current back 
disabilities.  As to each back disability 
identified, the examiner should respond to 
each of the following inquiries:

a.	Did the back disability preexist the 
Veteran's active military service?

b.	If so, please opine as to whether the 
back disability was aggravated during 
service?
c.	If not, please opine as to whether the 
low back disability had its onset in 
service or is otherwise related to 
service.

In rendering any opinions, the 
examiner must specifically consider 
and comment on the February 1988 
enlistment examination report and the 
August 1989 radiographic report.  The 
examiner should also consider the 
Veteran's reports of falling down 
stairs during active duty, his reports 
of being forced to bend and move 
around in a tight environment, his 
reports of falling down a ladder in a 
submarine due to being chased by other 
sailors, and his documented in-service 
motor vehicle accident.  

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that was 
submitted since the most recent supplemental 
statement of the case (SSOC) was issued with 
respect to this claim.  If the benefit 
sought on appeal remains denied, he and his 
representative should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim should 
be returned to the Board for further review

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


